Citation Nr: 0727180	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-35 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for acne vulgaris.  

2.  Entitlement to service connection for bilateral 
pterygium.  

3.  Entitlement to service connection for left ear hearing 
loss.  

4.  Entitlement to service connection for chronic diarrhea 
and rectal bleeding.

5.  Entitlement to an initial compensable evaluation for 
malaria.  


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1966.  He is the recipient of the Combat Infantry Badge.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The record reflects that a statement of the case (SOC) was 
issued regarding the issues on appeal, including entitlement 
to service connection for chronic diarrhea and rectal 
bleeding, in September 2005.  Additional medical evidence was 
associated with the claims file in November 2006.  This 
evidence includes medical records dated in August 2006 
showing that the veteran was seen for complaints of abdominal 
pain and diagnosed with bowel obstruction.  38 C.F.R. § 
20.1304(c) states that any "pertinent" evidence submitted by 
the veteran which is accepted by the Board must be referred 
to the agency of original jurisdiction for review, unless 
this procedural right is waived by the veteran.  No such 
waiver was received in this instance.  However, upon review 
of the evidence, the Board finds that it is not pertinent to 
the service connection issue on appeal.  As discussed in more 
detail below, entitlement to service connection for chronic 
diarrhea and rectal bleeding is being denied because of the 
absence of competent medical evidence showing that the 
disability is related to military service.  The additional 
evidence received in November 2006 reflects current treatment 
and diagnosis, but does not contain a medical nexus opinion.  
Therefore, the provisions of 38 C.F.R. § 20.1304 are 
inapplicable and this issue need not be returned to the 
RO&IC.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2006.  A 
transcript of that hearing is associated with the claims 
file.  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has 
acne vulgaris.  

2.  Competent medical evidence does not indicate the 
veteran's bilateral pterygium is causally related to his 
military service.

3.  Competent medical evidence does not show the veteran's 
left ear hearing loss is causally related to his military 
service.

4.  Competent medical evidence does not indicate the 
veteran's chronic diarrhea and rectal bleeding is causally 
related to his military service.

5.  Throughout the appeal period, the veteran's malaria has 
been inactive and without residuals such as anemia, liver, 
spleen, or cerebral damage.


CONCLUSIONS OF LAW

1.  Acne vulgaris was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Bilateral pterygium was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3.  Left ear hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2006).

4.  Chronic diarrhea and rectal bleeding was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  The criteria for an initial compensable evaluation for 
malaria have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.88b, Diagnostic Code (DC) 6304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
July 2003, prior to the initial adjudication of his claims in 
the April 2004 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claim[s] and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfies the first three "elements" of the 
notice requirement.  In addition, the July 2003 letter 
stated:  "We will try to help you get such things as medical 
records, employment records, or records from other Federal 
agencies.  You must give us enough information about these 
records so that we can request them from the agency or person 
who has them.  It's still your responsibility to support your 
claim with appropriate evidence."  This satisfies the fourth 
"element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
private and VA medical records, lay statements and reports of 
VA examinations.  In April 2006, the veteran stated that he 
had no additional evidence to submit.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

Service Connection Claims

Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including sensorineural hearing 
loss, when such is manifested to a compensable degree within 
the initial post service year.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

If a veteran was exposed to an herbicide agent - including 
Agent Orange, during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time since service, then he/she is 
entitled to service connection on a presumptive basis, even 
though there is no record of the disease during service.  38 
C.F.R. §§ 3.307. 3.309(e).  Veterans who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 
(Vietnam Era), shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence of non-
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

The veteran's DD-214 confirms that he received the Combat 
Infantry Badge clearly indicating he veteran was exposed to 
combat.  In the case of any veteran who has engaged in combat 
with the enemy in active service during a period of war, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, condition or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation.  Every reasonable doubt shall be 
resolved in favor of the veteran.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2006).

Analysis

Entitlement to service connection for acne vulgaris.  

In this case, the record does not show that the veteran 
currently suffers from acne vulgaris.  The service medical 
records show that the veteran was treated for moderate acne 
while on active duty; however, there is no record of any 
post-service complaints or treatment.  In fact, during a July 
2005 VA skin examination, the veteran reported that he 
remembered his acne as a severe problem in service, but that 
the blackheads and acne had long since disappeared and that 
he had no problems with this whatsoever.  Physical 
examination revealed no evidence of acne scarring or 
blackheads.  The diagnosis was history of acne vulgaris.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have evidence of 
the disability alleged (i.e., a medical diagnosis confirming 
he has the condition in question).  See Degmetich v. Brown, 
104 F.3d 1328 (1997);Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); and Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

To the extent the veteran, himself, as well as his family 
members, contend he has acne vulgaris, it is equally now well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnosis, date of onset, or cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In the absence of a diagnosis of acne vulgaris, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  The veteran's claim fails on this basis 
alone.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for acne vulgaris.  
The benefit sought on appeal is accordingly denied.

Entitlement to service connection for bilateral pterygium.  

With respect to Hickson element (1), current disability, VA 
examination in August 2005 resulted in a diagnosis of 
bilateral pterygium.  Therefore, element (1) has been met.

Turning to element (2), in-service incurrence of disease or 
injury, the veteran's service medical records are pertinently 
negative for any complaints or treatment regarding any eye 
problems.  Accordingly, Hickson element (2) has not been met.

As to element (3), medical nexus, there is of record no 
competent medical opinion etiologically linking the veteran's 
bilateral pterygium to his military service.  The only 
competent medical evidence of record that addresses this 
point is the August 2005 VA examiner's opinion, wherein he 
specifically concluded that the veteran's bilateral pterygium 
was not related to his military service.  The examiner 
indicated that the condition was related to sudden wind 
exposure which occurred from just being older and being out 
in the sun.  

There is no medical opinion to the contrary.  The only 
evidence which serves to connect the veteran's bilateral 
pterygium to his military service are statements from him and 
his family.  However, as discussed above, lay persons are not 
competent to provide an opinion on medical matters such as 
diagnosis and etiology of diseases.  See Espiritu.  

In addition, while the veteran's served in combat, the Court 
in Kessel v. West, 13 Vet. App. 9 (1999), affirmed that the 
38 U.S.C.A. § 1154(b) presumption only relates to the 
question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.

Accordingly, the Board finds that Hickson elements (2) and 
(3) have not been met in regard to this claim.  

Finally, the Board notes that the veteran has not contended 
that his condition is related to exposure to Agent Orange in 
Vietnam.  See 38 C.F.R. § 3.309.  At any rate, the Board 
finds that bilateral pterygium does not enjoy the presumption 
of service incurrence under 38 C.F.R. § 3.309(e).  Therefore, 
the Agent Orange presumptions are not applicable as to this 
claim.  As already discussed above, a VA physician has 
concluded that the veteran's bilateral pterygium is unrelated 
to his military service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) (Both for the general proposition that in 
claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection).

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral 
pterygium.  The benefit sought on appeal is accordingly 
denied.

Entitlement to service connection for left ear hearing loss.  

An August 2005 VA audiological examination showed that pure 
tone threshold levels were at least 40 decibels at 1000, 
2000, 3000 and 4000 Hertz in the left ear.  The Board notes 
that these figures represent hearing loss in the left ear for 
VA purposes, see 38 C.F.R. § 3.385 (2006), and indeed the 
examiner diagnosed moderate high frequency sensorineural 
hearing loss.  So Hickson element (1) has been met.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

A review of the service medical records reveals no evidence 
of hearing loss in the left ear.  

A review of the service medical records reveals no evidence 
of hearing loss in the left ear.  The record reflects that 
left ear hearing loss was initially identified in 2001, 
approximately 35 years after the veteran left military 
service.  Because the medical records do not demonstrate that 
left ear hearing loss was present for decades after service, 
the statutory presumption pertaining to sensorineural hearing 
loss is not for application in this case.  See 38 C.F.R. §§ 
3.307, 3.309 (2006). 

With respect to in-service injury, the record indicates that 
the veteran served in combat during Vietnam.  The Board will 
therefore accept for the purposes of the decision the 
veteran's statements that traumatic noise exposure occurred 
in service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2006) [combat presumptions].  Hickson element (2) 
is therefore arguably met as to the claim.  

With respect to crucial Hickson element (3), medical nexus, 
there is no medical evidence which serves to link the 
veteran's left ear hearing loss with his earlier military 
service, and the veteran's claim fails on that basis.  In 
this regard, the Board notes that the August 2005 VA 
audiological examiner specifically opined that the veteran's 
left ear hearing loss was not related to military service.  
The examiner supported his opinion by noting that the 
veteran's hearing was normal at the time of his separation 
from military service and that the first documented hearing 
loss was in 2001.  The examiner also acknowledged that it was 
possible to have tinnitus secondary to acoustic trauma while 
having normal hearing.  [Service connection is in effect for 
tinnitus.]  

There is no medical opinion to the contrary.  The only 
evidence which serves to connect the veteran's left ear 
hearing loss to his military service are statements from him 
and his family.  However, as discussed above, lay persons are 
not competent to provide an opinion on medical matters such 
as diagnosis and etiology of diseases.  See Espiritu.  

Accordingly, the Board finds that Hickson element (3) has not 
been met in regard to this claim.  

Finally, hearing loss does not enjoy the presumption of 
service incurrence under 38 C.F.R. § 3.309(e).  Therefore, 
the Agent Orange presumptions are not applicable as to this 
claim.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for left ear 
hearing loss.  The benefit sought on appeal is accordingly 
denied.



Entitlement to service connection for chronic diarrhea and 
rectal bleeding.

On VA examination in July 2005, the veteran reported a 
longstanding history of diarrhea which he has soon after 
eating.  The VA examiner diagnosed chronic diarrhea by 
history.  Accordingly, the Board finds that Hickson element 
(1) has been met.  

The service medical records show that the veteran was seen in 
May 1966 for complaint of vomiting and diarrhea.  The 
diagnosis was acute gastroenteritis.  Accordingly, Hickson 
element (2) has been met.  

As to element (3), medical nexus, there is of record no 
competent medical opinion which serves to link the veteran's 
gastrointestinal problems to his military service; there is 
competent medical evidence to the contrary.  In this regard, 
the Board notes that the July 2005 VA examiner specifically 
opined that the current history of chronic diarrhea and the 
single episode of acute gastroenteritis in service were not 
likely related.  

In this case, the only evidence which serves to connect the 
veteran's chronic diarrhea with his service are statements 
from him and his family.  Such statements cannot support a 
claim for service connection.  See Espiritu, supra.  

Accordingly, the Board finds that Hickson element (3) has not 
been met in regard to this claim.  

Finally, the veteran's gastrointestinal complaints do not 
enjoy the presumption of service incurrence under 38 C.F.R. § 
3.309(e).  Therefore, the Agent Orange presumptions are not 
applicable as to this claim.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for chronic 
diarrhea and rectal bleeding.  The benefit sought on appeal 
is accordingly denied.

Increased Rating Claim

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson  at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2006).  

Entitlement to an initial compensable evaluation for malaria.  

In the April 2004 rating decision on appeal, the RO granted 
service connection for malaria and assigned a noncompensable 
evaluation from June 12, 2003.  The veteran appealed for an 
initial compensable rating.  See Fenderson, supra.  

Specific rating criteria

Malaria is evaluated under DC 6304.  Under this code, malaria 
as an active disease is assigned a 100 percent rating.  Note: 
The diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  If the veteran served in 
an endemic area and presents signs and symptoms compatible 
with malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter rate 
residuals such as liver or spleen damage under the 
appropriate system.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, as in the case of 
DC 6304, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2006).

Analysis

Based on the evidence of record, the Board finds that a 
compensable rating for malaria is not warranted.  The record 
does not contain competent medical evidence that the veteran 
has active malaria or any ascertainable residuals of malaria 
such as liver or spleen damage. All of the medical evidence 
associated with the claims file during the pendency of this 
appeal have failed to reveal any symptoms or residuals of 
malaria.  Physical findings on the recent July 2005 digestive 
VA examination revealed that the abdomen was soft and 
nontender without hepatosplenomegaly, and all diagnostic 
studies showed no liver or spleen damage and were negative 
for malarial parasites.  Moreover, the veteran specifically 
denied any recurrence or treatment for malaria since service.  

In the absence of active disease or any residual disability, 
such as liver or spleen damage, the Board finds that there is 
no basis to award a compensable rating.  Accordingly, the 
appeal is denied.




ORDER

Entitlement to service connection for acne vulgaris is 
denied.  

Entitlement to service connection for bilateral pterygium is 
denied.  

Entitlement to service connection for left ear hearing loss 
is denied.  

Entitlement to service connection for chronic diarrhea and 
rectal bleeding is denied.  

Entitlement to an initial compensable rating for malaria is 
denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


